 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDK & B Mounting, Inc. and Judy P. Chlebek; VickieTilton; Chauffeurs, Teamsters and HelpersLocal Union No. 364, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America; Jerry Fyffe;Daniel Horak; Richard Stanton; Karen Stanton,and Randy Whitmer. Cases 25-CA-9510-1, -2,-3, -4, -5, -6, -7, and -8March 19, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn March 29, 1979, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.The Administrative Law Judge found that Re-spondent did not violate Section 8(a)(3) of the Actby discharging Vickie Tilton.The relevant facts, set forth more fully by theAdministrative Law Judge, are as follows:1. Respondent is a local and interstate carrier,providing transportation of vans and other smallvehicles to its customers from its South Bend, Indi-ana, facility. At this facility there are two divisionsof employees, over-the-road drivers (representedby Teamsters Local 299) who deliver army trucksand postal service vehicles, and the metro divisionwhose drivers deliver vans and cutaways to recre-ational vehicle manufacturers within a 50-mileradius of the plant. Only the metro drivers are in-volved herein.In November 1977,2 Respondent laid off em-ployees Richard and Karen Stanton because one ofI The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.The General Counsel has also excepted to the Administrative LawJudge's recommended remedy insofar as it recommends that interest onbackpay should be computed at a rate other than the 9 percent requestedby the General Counsel. We find no merit in that exception. See FloridaSteel Corporation. 231 NLRB 651 (1977).2 All dates are 1977 unless otherwise stated248 NLRB No. 71its shuttle vans, used to follow crew members totheir delivery destinations and transport them backto the main facility, was in need of repair.3Duringtheir layoff the Stantons began taking action to or-ganize the metro drivers by contacting OrvilleStahl, vice president of the Union, securing au-thorization cards, and talking to employees aboutthe Union.Upon their return to work sometime at the endof November, the Stantons scheduled a unionmeeting for December 2. This meeting was laterrescheduled and subsequently held on December 5.Tilton and nine other employees attended the meet-ing and signed union authorization cards. Prior tothis time Tilton had discussed the Union with hercoworkers and had on December 1 informedothers of the schedule but postponed the December2 union meeting.On December 5, Tilton had an accident with avan she was driving for Respondent. According toher, the van skidded on the icy road, hit a fence,and ended in the ditch. There is no evidence as tothe extent of the damage. This was her fourth acci-dent since being hired on July 7.On the morning of December 6, Tilton met withUnion Representative Stahl and others. At theclose of the meeting she and another employeetook some union cards for distribution. Upon herarrival at work, she started to get in a van whenForeman Jim Case told her she could not make arun until she talked to Respondent's manager, EdHicks. Hicks arived about an hour later and toldher, "Well, I think you can't handle this kind ofdriving in the winter and ...I won't need you forthe rest of the winter, come back in the springThe Administrative Law Judge found the evi-dence insufficient to warrant a finding that Respon-dent was aware of Tilton's union activities at thetime of her discharge. While noting that thenumber of employees in the metro division num-bered about 20 and that considering the overallfacts the inference could be drawn that Respondentknew that some of its employees were engaged inunion activities in late November, he found thatthere was no direct evidence that Respondentknew the specific identity of the employees whoengaged in the union activity.Our dissenting colleague does not contend thatthere is any direct evidence that Respondent knewof Tilton's union activities but asserts that knowl-edge of Tilton's union activities should be inferredon the basis of the "small plant doctrine." Here,however, Tilton's union activities were conductedin such a way that an inference based on that doc-I There is no contention that this layoff was unlawful. K & B MOUNTING, INC.571trine is not warranted. According to Karen Stan-ton, the employees involved in the organizing cam-paign attempted to keep their union activities secreteven to the point of not talking to other employeeswhose loyalties were questionable. There is no evi-dence that Tilton did otherwise. Although shesigned a union authorization card, and attendedtwo union meetings, these activities were conduct-ed off Respondent's premises. With respect to herunion activities on Respondent's premises, suchconsisted of notifying employees of the first unionmeeting and conversing with employees about theUnion in the office trailer.4While that facility wassometimes frequented by supervisors, there is no in-dication that supervisory personnel were presentduring any of these events.5In view of the effortto keep union activity secret it is reasonable toinfer that supervisors were not present, or at leastthat the conversations were conducted in such away as to prevent supervisors from learning of thenature of the conversations. Consequently, like theAdministrative Law Judge, we conclude that anyinference which otherwise might have been drawnconcerning Respondent's knowledge of Tilton'sunion activities as the result of the size of Respon-dent's operations is negated by the circumstancesunder which those activities took place. MantacCorporation and Tacket & Manning Coal Corpora-tion, 231 NLRB 858, fn. 2 (1977).Furthermore, the General Counsel has failed toestablish that the asserted reason for Tilton's dis-charge was pretextual. She was the only employeeinvolved in an accident that day. She was told atthe time of the layoff that Respondent was takingthis action because she could not handle winterdriving. Tilton herself apparently also had somedoubts concerning her ability to drive under theseconditions, since prior to the December 5 accidentshe had requested that Respondent's manager notsend her out on the icy roads. Therefore, Tilton'sown preaccident statements support the actiontaken by Respondent.Our dissenting colleague nevertheless urges thatTilton was disparately treated in that, with one ex-ception, employees had never been discharged foraccidents. However, there is no showing here thatemployees had been retained after having accidentsunder similar circumstances.In view of the foregoing, we conclude in agree-ment with the Administrative Law Judge that theGeneral Counsel has failed to establish that Re-spondent discharged Tilton because of her union4 This trailer contained an office used by Respondent's supervisors.s Tilton was not asked during her testimony whether supervisors werepresent during the conversations in the traileractivities. Accordingly, we adopt his recommenda-tion to dismiss this allegation of the complaint.2. The Administrative Law Judge found that Re-spondent's decision to layoff six employees on De-cember 19 was economically motivated, albeit em-ployees Richard Stanton, Karen Stanton, and JerryFyffe were discriminatorily selected by Respondentin determining which employees should be laidoff.6We agree with these findings.On Saturday, December 17, a number of em-ployees scheduled to report for work failed to doso. There is no question but that Hicks was upsetby this. Further, the facts establish that Hicks an-ticipated that customers might be shutting downand had informed his secretary, Kalmer, even priorto the events of December 17, that as a result Re-spondent might have to "be down" during the holi-day period.On December 19, Hicks appeared at work short-ly after the starting time in a highly agitated stateand informed the employees just before they start-ed to work that he was going to run one crew andthat those employees whose names were not on thecrew list should turn in their license plates. Six em-ployees, Richard and Karen Stanton, Jerry Fyffe,Jackie Schuppert, Daniel Horak, and RandyWhitmer, were not called. Afterwards, Karen Stan-ton approached Hicks and asked him, inter alia,"[a]m I going to come back in a couple of days, doyou know how long it's going to be?" Hicks re-plied, "I don't want to talk about it" and walkedaway. 7In concluding that Respondent's decision to op-erate only one of the two crews was economicallymotivated, the Administrative Law Judge relied onHicks' concern that he frequently did not haveenough employees on hand for two full crews andthat the year-end period would mean the need forfewer crews. Contrary to our dissenting colleague'sopinion, the record provides support for these find-ings.It is clear that Hicks was concerened about thefailure of employees to show up for work and, asacknowledged by even the General Counsel's wit-nesses, was upset by the failure of some employeesNo exception has been taken to the Administrative Law Judge's find-ing that these three employees were unlawfully chosen for the layoff.Our dissenting colleague joins us in adopting this finding.7 The dissent asserts that after notifying the employees of the layoff,Hicks refused to speak with any of them. The facts, however, do not es-tablish that Hicks refused to talk to all the employees about their beinglaid off. As the above testimony of Karen Stanton shows, his refusal wasaddressed to her in response to her inquiry as to when she would be inlayoff status. Since she was one of the three employees whose selectionfor layoff was unlawfully motivated, it is understandable why Hicks didnot wish to speak to her. It does not follow from that refusal that Hickswould not have spoken to the three laid-off employees who have notbeen found to have been discriminatorily selected, had they asked him formore specifics about the layoffK & B MOUNTING, INC. 571 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDto show up the previous Saturday. As a result,Hicks was not sure that he could always man twofull crews. Further, prior to the day of the layoff,Hicks had voiced concern over the likelihood thatsome of the recreation vehicle centers were goingto be closed for the holidays and the adverse effectthat would have on Respondent's workload. Thatthis concern had some basis is established by thefact that two customers had telephoned to informRespondent that they were going to close downover the holidays.8Finally, we deem its significantthat two of the three laid-off employees who werenot discriminatorily selected were reinstated whenopenings occurred on December 22, 1977, therebybelying the contention that the reason for thelayoff itself was the union activities of those in-volved. In these circumstances, therefore, we find,like the Administrative Law Judge, that the Gener-al Counsel has not established that Respondentgave a false reason for its layoff of employees. Ac-cordingly, we adopt the Administrative LawJudge's dismissal of that portion of the complaintalleging that the decision to lay off employees wasdiscriminatorily motivated.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby order that the Respondent, K & B Mount-ing, Inc., South Bend, Indiana, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.IT IS FURTHER ORDERED that the allegations ofunlawful conduct not specifically found to be vio-lative herein be dismissed.MEMBER JENKINS, dissenting:I agree with my colleagues and the Administra-tive Law Judge that Respondent violated Section8(a)(3) of the Act by discharging employee JudyChlebek and laying off employees Richard Stanton,Karen Stanton, and Jerry Fyffe because of their ac-tivities on behalf of the Union,9and Section 8(a)(l)8 Our dissenting colleague attempts to minimize this fact by noting thatKalmer, who testified to it, stated that she had heard this from only 2 ofRespondent's 30 customers. The point is, however, that Kalmer's testimo-ny in this regard is uncontradicted and credited, and hence it supportsour findings that Hicks' concern about anticipated closures was justified.Moreover, the fact that Kalmer did not pass this information on to Hicksbefore the layoff does not detract from such finding, since we rely on itonly to show that his belief that there would be holiday closings of Re-spondent's customers was borne out by events.9 With regard to the General Counsel's request that interest on back-pay be computed at 9 percent, I would note that the issue is currentlyunder consideration by the Board. In the meantime, I agree with the Ad-ministrative Law Judge's reliance on Florida Steel Corporation, 231NLRB 651 (1977). See also Hansen Cakes. Inc., 242 NLRB No. 74 (1979).by promising and granting benefits in order to dis-suade its employees from supporting the Union.Contrary to my colleagues and the AdministrativeLaw Judge, however, I would find that Respon-dent also violated Section 8(a)(3) by dischargingemployee Vickie Tilton and by laying off employ-ees Daniel Horak and Randy Whitmer.The record shows that Tilton became involvedin union activity in late November 1977, when sheparticipated in conversations regarding the Unionwith Richard and Karen Stanton, the leaders of theorganizing effort. On December 1, she spoke witha number of her approximately 20 fellow employ-ees, and informed them about a union meetingscheduled for Friday, December 2. Among otherplaces, these conversations took place in Respon-dent's trailer, which contained an office used byRespondent's supervisors. The union meeting sub-sequently was postponed until the evening ofMonday, December 5. Tilton attended the meetingand signed an authorization card. The followingmorning, she met with the Stantons and severalother employees at a local coffee shop located nearRespondent's facility. There, she asked several ofthe employees to sign authorization cards whichshe was carrying in her purse. Later that morning,she was discharged, allegedly because of an acci-dent she had been involved in the previous day.In rejecting the General Counsel's contentionthat Tilton's discharge on December 6 was in re-taliation for her union activity, the AdministrativeLaw Judge relied essentially on his conclusion thatRespondent was at the time unaware of her unionactivity. Although he noted that Respondent wasaware generally that its employees were engagingin union activities before November 29, he declinedto apply the "small-plant doctrine" in order to inferthat Respondent had specific knowledge of Tilton'sactivity. He observed that Tilton had engaged inunion activity on Respondent's premises, but foundthat the credited testimony of Karen Stanton, tothe effect that prior to December 13 the employeesattempted to conceal their union activities fromRespondent, precluded an inference of knowledgebased on the relatively small employee complement(20 employees).Contrary to my colleagues, I believe the Admin-istrative Law Judge erred in failing to infer knowl-edge on the part of Respondent with respect toTilton's involvement with the Union. Tilton hadbeen active in the Union's campaign virtually fromits inception.' Thus, 4 days before her discharge,she had discussed the Union with fellow employeesnot only on Respondent's premises but in the trail-er office, an area which was frequented by supervi-sors. In these circumstances, and considering Re- K & B MOUNTING, INC.573spondent's small employee complement, Respon-dent's supervisors had ample opportunity to ob-serve her union activity. See N.L.R.B. v. JosephAntell, Inc., 358 F.2d 880 (st Cir. 1966). Further,the Administrative Law Judge's reliance on testi-mony that the employees had tried to conceal theiractivities from Respondent prior to December 12 ismisplaced. See C.S.C. Oil Company a Division ofCook United, Inc., d/b/a Ontario Gasoline & CarWash, 228 NLRB 950 (1977). Thus, I believe therecord amply supports an inference that Respon-dent had knowledge of Tilton's union activitybefore it discharged her.Further, I am not persuaded, as are my col-leagues and the Administrative Law Judge, thatTilton's December 5 accident was the true reasonfor her discharge. As found by the AdministrativeLaw Judge, Respondent habored animus towardthe unionization of its employees long before theadvent of the current campaign in November 1977.Thus, the record shows that Manager Hicks toldRichard Stanton on numerous occasions as far backas 1976 that he (Hicks) opposed the unionization ofsmall operations such as Respondent's And an in-ference that union animus motivated Respondent'streatment of Tilton is clearly warranted by the cir-cumstances. From July 7, 1977, the date she washired, until her discharge on December 6, Tiltonhad been involved in three accidents while work-ing for Respondent. The first and third concededlywere not her fault. And after none of these acci-dents was she reprimanded or warned about herdriving. Indeed, Tilton received no written warn-ings during her tenure with Respondent, althoughat least one employee, a noncardsigner, was notdischarged and received only a written warning for"flagrant disobedience of orders." Moreoever, therecord shows that except in one instance employ-ees had never been discharged for accidents, and inthat one instance, a 3-day employee was dischargedfor speeding in Respondent's yard. By way of com-parison. Tilton's December 5 accident occurred be-cause of hazardous weather conditions. Aftermaking their first delivery runs the drivers hadpleaded with Manager Hicks, to no avail, that theynot be sent out on the icy roads again. It was onthe second run that Tilton's van slid into a ditch.When she arrived at work the following morning,she was told by Hicks that he did not feel shecould handle winter driving and he would not needher for the remainder of the winter. He told hershe could come back in the spring, but Respondentlater refused to rehire her. In view of Respondent'slongstanding union animus, and its inconsistent anddisparate treatment of Tilton beginning 4 days aftershe had engaged in union activity on Respondent'spremises, I fail to perceive how my colleagues canadopt the Administrative Law Judge's finding thatthe December 5 accident was not used as a pretextby Respondent to rid its facility of a known unionactivist, a scheme which Respondent continuedwhen, among other things, it discharged Chlebekon December 16 and laid off still more union activ-ists, including the leaders of the organizing efforton December 19.With regard to the December 19 layoff, the Ad-ministrative Law Judge found that on the morningof Monday, December 19, Manager Hicks notifiedsix employees that they were laid off. The Admin-istrative Law Judge found that Hicks intended thelayoffs to be permanent, something he had neverdone before. After notifying the employees of thelayoffs, Hicks refused to speak with any of them.The Administrative Law Judge found that the lay-offs of three of the six, Richard Stanton, KarenStanton, and Jerry Fyffe, all of whom had beenquite active in the Union's campaign, were unlaw-ful because Hicks had not laid off another lesssenior, but nonunion, employee and had recalledless senior, but nonunion, employees ahead ofthem. He declined to find, however, that the layoffof all six employees was unlawfully motivated.Thus he dismissed the complaint with respect toemployees Whitmer and Horak, whose union ac-tivities, according to the Administrative LawJudge, were "slight" and who had relatively littleseniority. The Administrative Law Judge based hisconclusion on his finding that the decision to layoff six employees was economically motivated byan anticipated decline in work on account of ashutdown by Respondent's customers during theChristmas holidays.The record, however, does not support the Ad-ministrative Law Judge's finding of economic justi-fication for the December 19 layoff. There is norecord evidence regarding which, if any, of Re-spondent's approximately 30 customers were closedduring the holidays. Further, the only testimonyeven remotely tying the layoff to a holiday shut-down is that of Kalmar, a secretary for Respon-dent. She testified that several of Respondent's cus-tomers notified her that they would "be down"during the holidays. She admitted on cross-exami-nation that she had heard this from only two ofRespondent's customers and, significantly, that shedid not pass this information along to Hicks. More-over, Hicks was not called to testify as to his rea-sons for the layoff, giving rise to an inference thathad he testified it would have been damaging toRespondent's case. See Interstate Circuit, Inc. v.United States, 306 U.S. 208 (1939). Thus, in view ofthe false reason provided by Respondent in defenseof its decision to lay off the six employees, '0 its in-o See Shattuck Denn Mining Corporation (Iron King Branch) v. VL. R.B.,362 F.2d 466 (9th Cir. 1966).K & B MOUNTING, NC. 573.. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDtense and longstanding union animus, exemplifiedby, among other things, Hick's 1976 comments toRichard Stanton, his discharge of Chlebek, and sin-gling out of the Stantons and Fyffe for the layoff, Iwould find Respondent's decision to lay off the sixemployees to have been unlawfully motivated.That the union activities of Whitmer and Horakmay have been slight and that they possessed littleseniority, therefore, are of no consequence. See,e.g., Computed Time Corporation, 228 NLRB 1243,1249, fn. 28 (1977). Accordingly, I would find thatthe layoffs of Whitmer and Horak, in addition tothose of the Stantons and Fyffe, violated Section8(a)(3) of the Act.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was heard pursuant to due noticeon July 10, 1978, at South Bend, Indiana.The original charges in Cases 25-CA-9510-1, -2, -3were filed on December 19, 1977. The original chargesin Cases 25-CA-9510-4, -5, -6, -7, and -8 were filed onDecember 20, 1977. The consolidated complaint in thismatter was issued on February 24, 1978. The issues con-cern (1) whether the Respondent violated Section 8(a)(3)and (1) of the Act by the discharges of Vickie Tilton onDecember 6, 1977, and Judy P. Chlebek on December16, 1977, and (2) by laying off Richard Stanton, KarenStanton, Jerry Fyffe, Daniel Horak, and Randy Whitmeron December 19, 1977, and not recalling such employeesuntil various dates on and after December 27, 1977, untilJanuary 9, 1978.All parties were afforded full opportunity to partici-pate in the proceeding. Briefs have been filed by theGeneral Counsel and the Respondent and have been con-sidered.Upon the entire record in the case and from my obser-vation of witnesses, I hereby make the following:tFINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings and stip-ulations therein.K & B Mounting, Inc., the Respondent, is, and hasbeen at all times material herein, a corporation duly or-ganized under, and existing by virtue of, the laws of theState of Michigan. At all times material herein, the Re-spondent has maintained its principal office and place ofbusiness at Warren, Michigan, and another facility locat-ed at South Bend, Indiana, herein called the South Bendfacility, and is, and has been at all times material herein,continuously engaged at said facilities in the business of aThe General Counsel's motion to correct the record, dated August 9,1978, marked as ALJ Exh. i., is recieved into the record and is grantedFurther, certain errors in the transcript have been noted and are herebycorrected.local and interstate carrier, providing and performingtransportation of vans and other small vehicles and relat-ed services.During a 1-year representative period, the Respondent,in the course and conduct of its business operations, pur-chased, transferred, and delivered to its South Bend fa-cility, goods and materials valued in excess of $50,000,which were transported to said facility directly fromStates other than the State of Indiana. During a -yearrepresentative period, the Respondent, in the course andconduct of its business operations, purchased, transferred,and delivered to its Warren, Michigan, facility, goodsand materials valued in excess of $50,000 which weretransported to said facility directly from States otherthan the State of Michigan. During a 1-year representa-tive period, the Respondent, in the course and conductof its business operations, performed services valued inexcess of $50,000 for customers located in States otherthan Indiana or Michigan wherein Respondent's facilitiesare located. During a -year representative period, theRespondent, in the course and conduct of it business op-erations, performed national defense work valued inexcess of $50,000 for the United States Government inconnection with the delivery of new military vehicles tomilitary bases in various States of the United States.As conceded by Respondent and based upon the fore-going, it is concluded and found that the Respondent is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVED2Chauffeurs, Teamsters and Helpers Local Union No.364, a/w International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. Preliminary Issues.' Supervisory Status3At all times material herein, the following named per-sons occupied positions set opposite their respectivenames, and have been and are now agents of the Respon-dent at its South Bend facility, acting on its behalf, andare supervisors within the meaning of Section 2(11) ofthe Act: Frank McNamee, President; Edison EugeneHicks, Manager; and Jim Case, Yard Foremen.B. Setting4K & B Mounting, Inc., the Respondent, maintains itsprincipal office and place of business at Warren, Michi-gan. It also maintains another facility at South Bend, In-diana. The South Bend facility was formerly known asthe George Burnett Company and apparently changedover to the K & B Mounting, Inc., sometime in the years2 The facts are based upon the pleadings and stipulations.3 The facts are based upon the pleadings and stipulations.The facts are based upon the credited aspects of the testimony of thewitnesses and the exhibits in the record unless otherwise noted. K & B MOUNTING, INC.575preceding the events of this case. 5 The Respondent is en-gaged in business as a local and interstate carrier in thetransportation of vans and other small vehicles. PresidentMcNamee apparently does not involve himself a greatdeal with the day-to-day operations of the South Bendfacility which is managed by Ed Hicks.The South Bend facility has two divisions of employ-ees. One division is known as the drive-away divisionand is composed of over-the-road drivers who deliverarmy trucks and postal service vehicles. For a number ofyears the Union, Local 364 of the Teamsters, has repre-sented the above-mentioned over-the-road drivers. Hicks,the manager of the South Bend facility, is a member ofDetroit Teamsters Local 299. The relationship of Local364 and the Respondent as regards the over-the-roaddrivers has been amicable and without significant prob-lems. The other division at the South Bend facility isknown as the metro division. This division is composedof employees who deliver vans and cutaways to recre-ational vehicle manufacturers within a 50-mile radius ofSouth Bend, Indiana. At the time of the beginning eventsinvolved in this proceeding, the metro division employ-ees were unrepresented by a union and did not receiveholiday, vacation, insurance, or other fringe benefits. Themetro division employees are the ones involved in thisproceeding.Employees for the metro division were initially hiredon a casual or part-time basis, initially did not completedjob applications, but apparently, with continued employ-ment, ultimately completed necessary employment forms.As to the vans and cutaways delivered by the metro di-vision employees, the following is noted. The vans andcutaways are delivered by rail to South Bend by theFord Motor Company from a facility in Ohio. Metro di-vision employees are transported to the railway site byshuttle bus and then drive the vans or cutaways to theRespondent's South Bend facility. After certain process-ing at the South Bend facility, metro division driversdrive and deliver the vans and cutaways to recreationalvehicle manufacturers. Shuttle bus or buses accompanythe metro drivers to place of delivery and then the driv-ers are returned to the South Bend facility via shuttlebus.At the time of the events material in this proceeding,the Respondent had two crews in the metro division andhad approximately 20 employees who drove the vansand cutaways for delivery, and the shuttle buses.Richard and Karen Stanton were hired as metro divi-sion employees in September 1977. Richard Stanton has,however, worked off and on at the South Bend facilitysince 1968. Thus, Richard Stanton had worked at the fa-cility when known as the George Burnett Driveway andlater for K & B prior to his latest September 1977 hiring.In his prior employment at George Burnett and for K &B, Ed Hicks was a supervisor for the employer. Stantonand Hicks were friends and had some discussions con-cerning the Union and insurance and fringe benefits.Stanton's employment in the past for George Burnettand K & B, prior to September 1977, appears to have' Although not presented into the record as evidence, the Respon-dent's brief asserts that the former company was the George F. BurnettCompany and apparently was purchased in 1971been of a casual or temporary nature. Stanton worked asan over-the-road driver and at times as a metro driver.Some of Stanton's discussions concerned whether Stan-ton as an over-the-road driver should join the Union.Stanton made it known that he was seeking hospitaliza-tion and other benefits. On such occasions, Hicks indicat-ed to Stanton that he should not join because it was notexpected that his employment with the Respondent as anover-the-road driver would be for a lasting time. Onother occasions, the question of unionization of a smalloperation was discussed, and Hicks indicated that he didnot believe that unionization of a small operation wasgood. In 1976, while Stanton was working as a tempo-rary or casual over-the-road driver, Stanton spoke toHicks about becoming a metro driver, joining the Unionand receiving hospitalization benefits. Hicks indicatedthat the metro drivers were not unionized and did not re-ceive fringe benefits. Hicks indicated that the basicreason was the high turnover of drivers. Hicks, as setforth, indicated that the metro drivers were not union-ized and that as far as he was concerned would notbecome unionized. In context with these conversations, itshould be noted that Hicks, although a supervisor, was amember of Local 299 of the Teamsters, a Detroit local,and that Stanton was aware of Hicks' union membership.In November 1977, the Respondent had a shuttle vanwhich required repairs and could not be used. As a resultof the shuttle van repair problem, the Respondent laidoff Richard and Karen Stanton. During their layoffs, theStantons discussed the idea of unionization of the metroemployees. Karen Stanton then contacted a familyfriend, Orville Stahl, who was vice president of theUnion. Stanton and Stahl discussed the way to get theemployees unionized, the need to get union cards signedby at least 50 percent of the employees, protection thatwould be afforded the employees by the NLRB and theUnion, and the employees' right to engage in organiza-tional work. Stahl gave Stanton 24 to 30 union cards.Thereafter, the Stantons engaged in discussions withfellow employees about unionization, both while onlayoff and after their return to work. Following this, aunion meeting was scheduled for December 2, 1977, andthere was some conversation between employees con-cerning the scheduled meeting. The December 2, 1977,union meeting was postponed and later was actually heldon December 5, 1977. Vickie Tilton, who had spoken toemployees on December 1, 1977, about the December 2,1977, meeting, had a vehicle accident on December 5,1977, and was discharged on December 6, 1977.On December 6, 1977, President Wardlow, for theUnion, telephoned Respondent's president, McNamee,and discussed representation by the Union of Respon-dent's metro employees. Wardlow suggested a meetingto prove the Union's majority status among the metrodrivers and to begin contract negotiations. McNamee ex-pressed surprise that a majority of the metro drivers hadsigned cards and stated that he wanted to think about thematter for a couple of days. On December 8 or 9, Ward-low again telephoned McNamee about agreeing to ameeting. McNamee indicated that he had not "sorted"the matter out and was not ready to agree that the Unionhad a majority of the metro drivers signed up. McNameeK & 13 MOUNTING, INC 375. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicated that the South Bend facility was not very prof-itable and that it had a nonunion competitor in the area.McNamee did not want to set a meeting date. Wardlowtold McNamee that a contract could be negotiated at lessthan the rates of the national contract.On December 13, 1977, McNamee, for the Respon-dent, held a meeting with the metro drivers, discussedproblems with the Ford Motor Company, economicproblems, accidents, employee appearance and conductwhen delivering vehicles, employee handling of new ve-hicles in transit, employee speeding and following othervehicles too closely, the question of rail damage and em-ployees being careful to inspect such damage. McNameetold the employees that they were going to be coveredwith hospitalization insurance, have paid holidays, havepaid vacation, and receive pay for transit of vehiclesfrom the railway to the Company. The employees hadnot had such benefits prior to December 13, 1977.McNamee told the employees that the benefits would beeffective immediately. Sometime in the near future afterDecember 13, 1977, McNamee posted a notice as to suchbenefits indicating that they were effective on January 1,1978.On the same day, December 13, 1977, McNamee tele-phoned Wardlow's office, was unable to reach Wardlow,and left a message for Wardlow to call McNamee. Ap-parently there was a communication gap or mixup. Inany event, Wardlow, on or about December 14, 1977,transmitted a letter of McNamee at K & B Warren,Michigan, address, indicating that the Union had notheard from McNamee following a conversation over aweek before December 13, 1977, about a contract for thepeople who haul vans from the railhead to the yard, aclear reference to the metro drivers. Wardlow's letter in-dicated that if he did not hear from McNamee by De-cember 19, 1977, he would request that the (metro) driv-ers be a part of the national contract for all wages andfringes.On December 15, 1977, the Union held another meet-ing for employees. Thereafter, on December 16, 1977,the Respondent discharged employee Judy P. Chlebek.The Respondent received Wardlow's letter on Decem-ber 19, 1977. On December 19, 1977, the Respondentlaid off employees Richard Stanton, Karen Stanton,Jerry Fyffe, Daniel Horak, Jackie Shuppert, and RandyWhitmer.Unfair labor practice charges were filed by or onbehalf of Richard Stanton, Karen Stanton, Jerry Fyffe,Daniel Horak, and Randy Whitmer on December 19 and20, 1977. The Respondent recalled Shuppert andWhitmer to work on December 22, 1977. Shuppert re-turned to work on December 22, 1977, and Whitmer re-turned to work on December 27, 1977.On December 30, 1977, Bob Warnock for the Unionmade arrangements with McNamee for a meeting.6War-nock told McNamee that Wardlow was upset, that theRespondent was faced with the picket line and strike ifthe Respondent did not agree to meet with the Union.Warnock told McNamee that the Union had the signa-The facts are based upon admissions in Respondent's answer and thetestimony of Wardlow, Warnock is referred to in briefs as Warnok.Whether Warnock or Warnok, the reference is to the same person.tures of the people that wanted Local 364 to representthem. McNamee agreed to meet with the Union on Janu-ary 4, 1978.On January 4, 1978, Orville Stahl and the Stantons, forthe Union, met with McNamee and Hicks for the Re-spondent. Hicks initially objected to the presence of theStantons. At this meeting the parties had an authoriza-tion card check, and the Respondent agreed to recognizethe Union as bargaining agent for the metro drivers.Thereafter, on January 5, 1978, Stahl and the Stantonsand Hicks and McNamee met for arrangements concern-ing contract negotiations. At this meeting Hicks wasasked when the Stantons, Fyffe, and Horak would be re-called to work. Hicks stated in effect that he wouldnever recall the Stantons to work. At the end of themeeting Hicks agreed to recall the Stantons to work.The Stantons returned to work on January 8, 1978, andFyffe and Horak returned to work a day or two later.The actual contract negotiations between the Union andthe Respondent commenced on January 24, 1978, and re-sulted in the finalization of a contract on February 14,1978.C. The Discharge of Vickie Tilton on December 6,1977The complaint alleges and the Respondent's answeradmits that Vickie Tilton was dicharged on December 6,1977.Vickie Tilton was hired by the Respondent on July 7,1977, and worked thereafter as a metro driver until dis-charged on December 6, 1977.During Tilton's employment period, prior to an acci-dent on December 5, 1977, Tilton had three other minortype accidents. One accident occurred about 2 weeksafter Tilton commenced her employment. What occurredis revealed by the following credited excerpts from Til-ton's testimony.Q. Now, prior to the December 5 accident, hadyou had other accidents?A. Yes.Q. Tell us what happened.A. Oh, about two weeks after I started there Ihad one with a cutaway which were sitting in theyard, and I was standing by a parked cutaway.A. Yes, getting ready to get into it. And the guynext to me like Jerry said it's blind back there, youcan't see if there's anybody, you know, next to you.And he took off and my door was open and hisback wheel tire caught on my door and bent it.Later that day, Tilton was told to go to the office tosee Manager Hicks. What occurred is revealed by thefollowing credited excerpts from Tilton's testimony.Q. Okay. What if anything happened then thatday?A. Arlene Hudson came up and told me that Edsaid he wanted to see us in the office, me and theguy that took my door off in the morning, so we K & B MOUNTING, INC.577went up to the office and he asked what happenedand Eugene told him.Q. Eugene, that is the other-A. Right. I don't know his last name. He askedhim what happened and he said it was his fault, hewasn't watching where he was going.A. Eugene told Ed Hicks it was his fault, hewasn't watching where he was going. Ed told usboth, you know, that we had to be more careful.That's all he said.In September 1977, Tilton had another accident. Whatoccurred is revealed by the following credited excerptsfrom Tilton's testimony.Q. And what happened at that time?A. Well, we were all to get into the van and ev-erybody was, you know, getting in the van, all sit-ting waiting to get out there. There was a cutawayparked on one side and a van on the other side ofme, and a bunch of old semis that were just, youknow, sitting in front. And they were all parkedclose together and I went and started to take offand I turned to the right and there was mud. It justrained that day or that night. There was mud there.When I turned the corner it slid a little bit andwhen I turned caught my right side of the van onthe left of the cutaway.Q. And what was the result of the damage ifany?A. The side and the sliding door on the van wasdamaged and slight damage to the cutaway. Thebumper was pulled out on the cutaway. Theypushed it back in.Manager Hicks spoke to Tilton concerning the Sep-tember accident as is revealed by the following creditedexcerpts from Tilton's testimony.Q. Do you remember whether you had any con-versation with Mr. Hicks after this happened?A. Yes. Okay. He called me in the office. ArleneHudson went in there with me. And he asked me,Ed Hicks asked me what happened. And I told himthey were parked too close together and it washard to get through there. Everybody was worriedabout trying to turn the corner there. He said whyare you parking too close together? I said I didn't,everybody parks there, you don't know which onesparked them and which don't. He laughed. Hedidn't say any more. He asked what he should do, ifhe should write it up as grill damage, and Arlenesaid yes.Tilton had another accident in October 1977, as is re-vealed by the following credited excerpts from her testi-mony. '77 The record reveals that "Jenny" was Arlene Hudson. At the hearingthe witness was asked to identify "Fred" and identified Fred as FredWadel, a fellow employee The transcribed record is silent as to the iden-Q. What happened in this accident?A. Well, let's see. I drove about 30 miles and wewere going to Middlebury hopefully.Q. You were delivering a vehicle?A. Right. And I was driving down the road andmy cutaway ran out of gas. I pulled to the side ofthe road for Arlene Hudson, the shuttle driver, toput gas in the cutaway. She pulled up behind meand put gas in. We couldn't get it started. She saidwe will have to tow it. So she went and got thechain and hooked the chain and started. And wewere going around the curve and I ran into theback end of the van, the shuttle, and put a dent inthe back end of that, but I didn't do any damage tothe cutaway.Q. What happened after that?A. Well, she pulled over to the side of the roadand she asked me what happened. I said what hap-pened? I said I don't know, I had no brakes. It wasa new brake. She said I will have to get somebody.She went over to where everybody else was wait-ing, got Fred back there, brought him back. Heasked what happened. I told him no brakes. He saidwell, I will see. And went down and pushed thebrake pedal down with his hand, and he said right.He got in and he drove my cutaway to Coachmanand used the emergency brake on the way. I rodeto Coachman with Jenny and everybody parkedtheir vehicles over at Coachman.Excepting for such comments as the Respondent mayhave made to Tilton as referred to the above facts aboutthe three accidents, there is no evidence that the Respon-dent reprimanded or talked to Tilton about her workperformance before the events of December 6, 1977.Tilton's first involvement with the Union or union ac-tivity occurred in late November 1977. At such time,Tilton engaged in some union talk with fellow employ-ees. On December 1, 1977, Tilton informed a number offellow employees about a union meeting scheduled forDecember 2, 1977. Such meeting was postponed andheld on December 5, 1977. In the meantime, Tilton hadan accident on December 5, 1977, as set forth laterherein.On the night of December 5, 1977, Tilton and nineother employees attended a union meeting and signedunion authorization cards. Wardlow, for the Union, wasat the meeting and told the employees that there wereenough signed cards for the Union to represent the em-ployees. Wardlow told the employees that he would callthe Respondent the next day and advise it that the Unionrepresented the employees.On the morning of December 6, 1977, Tilton, UnionRepresentative Stahl, and other employees met at a cof-feeshop, and discussed unionism. Union cards were givento Tilton and another employee for distribution. Tiltontity of Wadel. Based upon my recollection, this inadvertent omission inthe written transcript of the record is being corrected herewith to indi-cate on page 124 at line 16 after the period after Coachman that there beset off a parenthetical sentence to wit: (The witness in response to a ques-tion indicated that reference to "Fred" was reference to Fred Wadel )K & MOUNTING, NC. 577 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDtook 10 union cards for distribution to fellow employeeson her crew.There is no direct evidence that the Respondent knewof the union activity of its employees or the specificidentity of any employees who engaged in union activity.The evidence reveals that the Respondent's-operationsand number of employees involved in the metro divisionare small. Thus, the facts reveal that the number of em-ployees in the metro division numbered around 20 at thetime of the union activities of employees in Novemberand December 1977. Considering the overall facts, I ampersuaded that an inference can be and should be drawnthat the Respondent knew that some of its employeeswere engaged in union activity in late November andbefore November 29, 1977. However, Karen Stanton'stestimony was to the effect that the employees attemptedto hide their union activity from the Employer until afterthe December 13, 1977, company meeting. Consideringthe timing of Tilton's accident on December 5, 1977,with her discharge on December 6, 1977, and the forego-ing, the nature of Tilton's accident and the assertedreason for Tilton's discharge, I am not persuaded that itis proper to draw an inference and do not draw an infer-ence that Respondent was aware of Tilton's union activi-ties at the time of Tilton's discharge.On December 5, 1977, Tilton had an accident as is re-vealed by the following credited excerpts from her testi-mony.Q. What happened if anything on December 5?A. I had an accident that morning or that after-noon. It was snowing and it was icy and I was driv-ing Curran Road to go to Midas, and my van slidon the road and into the opposite lane and I tried topull it back over and force it around and it hit afence and it ended up in a ditch. And Jenny cameup and I told her. She asked me what happened.Arlene Hudson.Q. She followed in the shuttle behind you?A. Yes. And she said we had better take it backto the yard. I said okay. I got in the van. It was stilldrivable. And we drove back and I followed herand she told me to park it and get another one andgo on to Midas so I got in another van and took itto Midas.As indicated previously, Tilton attended a union meet-ing on the night of December 5, 1977, and signed aunion card. As also indicated previously, Tilton andother employees met with a union agent on December 6,1977, before work. Stahl and Tilton received at that time10 union cards for distribution to fellow employees.On December 6, 1977, Tilton was discharged by theRespondent as is revealed by the following credited ex-cerpts from Tilton's testimony.Q. Then what happened on December 6?A. I went, it was about 8:00 o'clock and every-body was going out to get in the vans and I startedto go out and follow them out to the vans and JimCase came up to me and told me I couldn't makeany runs until I talked to Ed.Q. Ed Hicks.?A. Yes.* * * tSQ. And then what happened?A. Well, I waited for about an hour and he camein about 9:00 o'clock, and he asked me what hap-pened, and I told him, and he said, well, I think youcan't handle this kind of driving in the winter. I saidwhy. He said I just don't think you can. He said Iwon't need you for the rest of the winter, comeback in the spring, and he walked out.Thus, Tilton was discharged on December 6, 1977,and had not been recalled to work by the time of thehearing in this matter on July 10 and 11, 1978. Tilton,however, had talked to Hicks and McNamee aboutcoming back to work in the spring of 1978 as is revealedby the following credited excerpts from her testimony.Q. Did you go back in the spring?A. Yes. I went and talked to Ed Hicks and hetold me he didn't know if I could come back, hetold me I would have to call Frank McNamee. Icalled Frank McNamee. He told me as far as hewas concerned I was not to come back.As part of the General Counsel's case, evidence waspresented with respect to other accidents and Respon-dent's actions as regards the employees involved in suchaccidents. In the proceeding in this case, neither the Re-spondent nor the General Counsel put in any evidence ofdetail as regards the damage done by Tilton's December5, 1977, accident.8Thus, it would be difficult to considerother accidents, damages, and treatment of employees ona comparative basis. The evidence as to other accidents,however, is also shallow as to details. I find no need todetail the facts as presented with regard to such acci-dents. It is sufficient to say that the evidence as to Re-spondent's treatment of other employees as regards acci-dents is not sufficient to show that Respondent treatedTilton in a disparate manner by the discharge of Tiltonon December 6, 1977, for the accident on December 5,1977.Since the question of Respondent's animus towardunionization is relevant to the question of motive, thefollowing is summarized. The Respondent has a historyof amicable relationship with the Union as regards a bar-gaining relationship concerning Respondent's over-the-road drivers. Respondent's supervisor, Hicks, is amember of a union. This constitutes some evidence thatRespondent is not hostile toward unionization of employ-ees. On the other hand, Hicks has made statements re-vealing of opposition to the unionization of the metrodrivers or of a small operation. Further, as set forthlater, Respondent's actions on (1) December 13, 1977,8 It is noted that Tilton testified to the effect that the van slid, hit afence, and ended up in a ditch, that it was still drivable but that Hudsonsaid they had better take it back to the yard, that she did so and thenpicked up another van. K B MOUNTING, INC.579with the granting of benefits, (2) on December 16, 1977,in discharging Chlebek for discriminatory reasons, (3) onDecember 19, 1977, in discriminatorily selecting forlayoff employees Richard Stanton, Karen Stanton, andJerry Fyffe, and (4) on January 4 and 5, 1978, by state-ments of Hicks expressing opposition to the Stantons,persuade that Respondent's conduct must be viewed asguided by the practicalities of economic benefits weighedwith the effect of unionization. In sum, the evidence re-veals that the Respondent is really opposed to unioniza-tion because it considers it to create economic impedi-ments but that the Respondent's actions are restrained attimes by recognition that opposition can invite undesiredresults.Contentions and conclusionsThe General Counsel contends that the facts establishthat the Respondent discharged Tilton on December 6,1977, because Tilton had engaged in union or protectedconcerted activity or because the Respondent believedthat Tilton had engaged in union or protected concertedactivity. Thus, the General Counsel contends that theRespondent engaged in conduct violative of Section8(a)(3) and (1) of the Act by the discharge of Tilton. TheRespondent contends that it did not discharge Tilton be-cause of her having engaged in union or protected con-certed activity, or because of belief of such activity, butthat it discharged Tilton for the accident she had on De-cember 5, 1977. Thus, the Respondent contends that ithas not engaged in conduct violative of Section 8(a)(3)and (1) of the Act by the discharge of Tilton.Considering all of the facts, I am persuaded that thefacts are insufficient to reveal that the Respondent dis-charged Tilton because of her union or protected con-certed activities, or belief thereof. Thus, I am persuadedthat the facts are insufficient to reveal that the Respon-dent had knowledge of Tilton's having engaged in unionor protected concerted activities. Further, the facts relat-ing to Tilton's accident on December 5, 1977, in the con-text of all the facts, reveal an insufficiency of facts to es-tablish that Tilton's discharge was because of her unionor protected concerted activity.The General Counsel presented no direct evidence ofcompany knowledge of union activity prior to theUnion's telephone call to the Respondent on December6, 1977. The evidence as to the exact time of day of suchtelephone call is insufficient to reveal that the telephonecall was made prior to the discharge of Tilton on thesame day. The General Counsel argues that an inferenceof company knowledge of union activity of Tiltonshould be drawn. The facts reveal that the Stantons en-gaged in union discussion with employees prior toThanksgiving (November 24), talked to the union agent,Stahl, on or about November 24, to fellow employeesthereafter, that there was activity on December as to ameeting to be held on December 2, and that a unionmeeting was held on December 5, 1977. Tilton's part inall such activity was some discussion with fellow em-ployees about the Union, notifying fellow employees onDecember 1 of the December 2, 1977, meeting, atten-dance at the December 5, 1977, meeting, the signing of aunion card on December 5, 1977, and some discussionwith employees about the Union before work on themorning of December 6, 1977. The General Counsel'stheory of why an inference of company knowledgeshould be drawn is based upon a theory that where asmall number of employees work in a small operation,that the so-called "small plant" doctrine of inference isapplicable. Essentially, such theory is grounded upon aninference based upon circumstantial evidence. In thiscase, little effort was expended to reveal assembly linetype work or the fact that union activity would inevita-bly be noticed by supervisors or the Respondent. TheGeneral Counsel elicited testimony to the effect that su-pervisors and employees met in the trailer office, that ev-eryone used the office. The facts indicate a small oper-ation by the Respondent. The size of the over-the-roaddivision, however, was not revealed. From the nature ofthe small operation of the Respondent, it does not appearthat a supervisor would constantly be in the trailer officewhen employees were there. Further, the testimony ofKaren Stanton was to the effect that until December 13,1977, employees attempted to keep their union activitieshid. Thus, as a matter of circumstantial evidence, ques-tion of timing of events and other facts must be consid-ered in determining proper inferences to be drawn. Con-sidering the timing of events and the evidence relating toplans for hospitalization, I am persuaded that circumstan-tial evidence reveals that the Respondent knew thatthere was union activity engaged in by its employees byNovember 29, 1977.9This, however, does not warrant afinding that the Respondent knew of specific employeeinvolvement in union activity. As to whether the Re-spondent had knowledge of Tilton's union activities,other facts must be considered. Thus, consideration ofTilton's union activities, the admitted accident on De-cember 5, 1977, the asserted reason for discharge on De-cember 6, 1977, the Respondent's treatment of other em-ployees who have had accidents must be considered, andthe timing of events. The timing of events as to Tilton'sdischarge has little persuasive tilting value. Thus, the ac-cident for which Tilton was discharged on December 6,1977, occurred on December 5, 1977. Much of Tilton'sunion activities occurred on December 5 and 6, 1977.Thus, the timing of events has as much meaning relatingto a discharge not violative of the Act as to a dischargeviolative of the Act. Although details as to the damagesactually incurred as a result of the accident were notprecisely presented, the burden in this case as to such de-tails, if an inference of company knowledge of union ac-tivities were to be drawn, is on the General Counsel. Insum, the facts are insufficient to reveal that the Respon-dent had knowledge of Tilton's union activities at thetime of the December 6, 1977, discharge of Tilton, andthe facts are insufficient to reveal that the discharge ofTilton was because of her union or protected concertedactivity.9 Thus, the Stantons were the active leaders of the attempt to organizea union and were engaged in such activity prior to November 29, 1977.Hicks knew of the Stantons' interest in hospitalization insurance. Thus. Iam persuaded that considering the Stantons' union activity and the small-ness of the Respondent's operations, that the November 29. 1977. insur-ance contact by the Respondent was initiated to create a blunt to theirreasons for unionizationK & B MOUNTING. INC. 579. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Promise of Benefits; Grant of BenefitsThe General Counsel alleged and the Respondentdenied that:1. The Respondent, by President McNamee, on De-cember 13, 1977, at its South Bend facility, promised itsemployees health insurance, paid holidays, vacation payand other benefits if they refrained from becoming or re-maining members of the Union, or giving any assistanceor support to it, or in order to induce them to do so.2. The Respondent, on or about December 26, 1977, atits South Bend facility, granted to its employees holidaypay and other benefits or improvements.The factsAs has been indicated, the Respondent has two divi-sions of employees at its South Bend facilities. One divi-sion, over-the-road drivers, was represented by theUnion at all times in 1977. Employees of the other divi-sion, metro drivers, were the ones involved in the unionorganizing efforts in November and December and as towhich the Respondent recognized the Union as bargain-ing agent in January 1978.In August 1977, President McNamee credibly testifiedthat he and Hicks discussed the idea of covering themetro drivers with Blue Cross insurance, paid hospital-ization benefits, and vacation pay. McNamee's testimonyas to his August discussion with Hicks is silent other-wise. Thus, the facts do not reveal that there was anydefinite agreement to provide such benefits to employeesor that there was any agreed timetable for the institutionof such benefits.The facts, as already indicated, reveal that the Stan-tons had commenced union organizational efforts priorto November 24, 1977. The overall facts, including thetiming of events relating to the Union's contact withMcNamee and McNamee's December 13, 1977, responseby the meeting with employees on December 13, 1977,and announcements thereat, and the Respondent's furtherDecember 19, 1977, response in discriminatorily selectingcertain employees for layoff, persuade that the Respon-dent had knowledge of the Stantons' union activity andof general union activitiy by employees by November29, 1977.On November 29, 1977, McNamee contacted BlueCross in Indianapolis and made an appointment withBlue Cross for a mutually convenient date on December13, 1977. The mutually convenient date, according toMcNamee's testimony, was one tied in with the date of aregular drivers meeting at South Bend, Indiana.On December 13, 1977, McNamee appeared at theSouth Bend facility for a regularly scheduled metro driv-ers meeting.x°At this meeting McNamee spoke to em-ployees about work problems, and about certain newbenefits the Respondent was granting the employees im-i' Whether McNamee made an unusual appearance or not is not estab-lished by the record. Thus, the General Counsel's witnesses, who testifiedto the effect' that this meeting was the first time they had seen McNamee,were all reasonably new employees. McNamee's testimony did not alludeto whether he regularly attended such meetings. It is clear that McNa-mee was not regularly at the South Bend facility. Whether or not hemade reasonably regular appearances at drivers meetings, however, is notrevealed.mediately. McNamee did not mention the Union in anyway in his talk with employees.''What occurred at the December 13, 1977, meeting isrevealed in more detail by the following credited ex-cerpts from Karen Stanton's testimony.(Questioning by Gray, counsel for the GeneralCounsel)Q. What are you referring to? On December 13what happened?A. Mr. McNamee came from Detroit and calleda meeting in the office of all the drivers.Q. Where was it held?A. On Ireland Road.Q. The yard office?A. Yes. He offered us insurance, pay for the railwhich we had not been receiving.Q. Will you explain that, please?A. Well, we would drive our trucks from the railat Chippewa to Ireland Road for no pay. This worksometimes took three hours out of a day, and I haveworked it as much as six hours a day and there wasno pay. And he offered us a dollar for each truckwe would bring from the rail to the yard. He of-fered us insurance saying if we had six months em-ployment we would be eligible for insurance, holi-day pay. These are things we had nothing before.Q. What do you recall Mr. McNamee saying atthis meeting?A. He told us of a lot of problems he was havingwith Ford, meetings he had had with Ford and wasstill yet to have with Ford concerning the vans andcutaways and the economic problems of the busi-ness. And then he talked of some of the accidentsthat had taken place and how this was hurting thecompany because of the damage to the trucks andthe cost to the company. During, I do rememberthose were discussed and then he offered all therest.Q. Before this had you received any benefits ofthe type listed on General Counsel's Exhibit 2?A. None. None.(Questioning by Mr. McNamee, for theRespondent)Q. When you answered Mr. Gray's questionsabout our meeting you covered just about every-thing I did cover in that meeting. That is correct.Just one item. And that was-now correct me orjust answer yes or no. Did I at that time bring up'' Respondent's' answer contains averments in the nature of admissionsto the effect that Respondent was aware on December 13, 1977, of ademand by the Union that it meet in reference to negotiations as the themetro drivers, in Washington, D.C., on December 19, 1977, and that onDecember 13, 1977, while McNamee was in South Bend, Indiana, he at-tempted to telephone Wardlow about the Union's request for bargaining. K & B MOUNTING, INC.581anything about our employees' appearance and con-duct when delivering these vehicles to given desti-nations?A. Yes.Q. I believe-did I bring up the handling of newvehicles in transit such as speed, following otherdrivers too closely types of things like this?I don't really remember. I do remember speakingof rail damage and being careful to inspect.The parties stipulated to the effect that shortly afterthe December 13, 1977, meeting the Respondent posted anotice as follows:EFFECTIVE: JANUARY 1, 1978I. INSURANCEBLUE CROSS: TO BE COVERED YOU MUST HAVEWORKED 26 WEEKS.II. HOLIDAYS: SIX (6) PAIDMEMORIAL DAYJULY 4THLABOR DAYTHANKSGIVING DAYCHRISTMAS DAYNEW YEARS DAYWILL BE PAID AT RATE OF $5.00 PER HOUR BASEDON AN 8 HOUR DAY.TO QUALIFY YOU MUST HAVE WORKED 26 WEEKSAND YOU MUST MAKE AT LEAST 18 TRIPS THE WEEKTHE HOLIDAY FALLS IN.III. VACATION PAY:AN ANNUAL VACATION OF ONE WEEK WITH PAYSHALL BE GRANTED TO ALL EMPLOYEES, WHO HAVEWORKED 12 MONTHS, FOR THE FIRST YEAR ANDEACH YEAR THEREAFTER UP TO THE THIRD YEAR.A VACATION OF TWO WEEKS WITH PAY WILL BEGRANTED TO ALL EMPLOYEES WHO HAVE WORKEDTHREE YEARS.VACATION PAY WILL BE COMPUTED @ $5.00 PERHOUR AT 40 HOURS PER WEEK.IV. VEHICLES FROM RAIL HEADYOU WILL BE PAID AT THE RATE OF $1.00 PERVEHICLE FOR EVERY VEHICLE YOU BRING FROM THERAIL HEAD TO YARD.IN THE EVENT OF ANY CHANGE IN RAIL UNLOAD-ING WE WILL PASS THIS $1.00 ONTO THE LOCAL DE-LIVERIES YOU MAKE.Contentions and conclusionsThe General Counsel alleges and contends in effectthat the Respondent, on December 13, 1977, promisedemployees benefits if they refrained from union activities,and shortly thereafter established such changed benefits.The Respondent's trial questioning and evidentiary pre-sentation and argument raise a question as to whetherthere is a defense that the referred-to benefits had beendetermined prior to the question of unionization andwhether the purpose of the promise, announcement, andestablishment of benefits was to discourage union activityor was the accordance of treatment of benefits withoutregard to unionization.I have carefully considered all of the facts and am per-suaded that the December 13, 1977, talk as to benefitsand the subsequent notice and establishment of benefitswere timed to interfere with, restrain, and coerce the em-ployees into refraining from union activities. Thus, all ofthe facts and the timing of events persuade that the Re-spondent was aware on November 29 and December 13,1977, that employees were engaged in union activities.The facts do not reveal that prior to November 29, 1977,the Respondent had decided to grant new benefits to em-ployees. In this context, the Respondent approachedBlue Cross insurance representatives on November 29and timed a meeting with Blue Cross so that benefitscould be announced at the time of a regular driversmeeting. Further, there is no evidence of any consider-ation prior to December 13, 1977, of the granting of abenefit as to pay for movement of vehicles from the railhead to the yard. The Respondent's answer includesaverments, having the effect of admissions, that the Re-spondent was aware of a union demand made on Decem-ber 6, 1977, that the Respondent met with the Union inWashington, D.C., on December 19, 1977, and thatMcNamee, on December 13, 1977, while in South Bend,Indiana, attempted to call Wardlow for the Union abouta prior negotiation demand. While some questions as totiming of events may be coincidental and only arouse asuspicious interest in the area of probability of reasons,the timing of events in this case, in the context of all ofthe facts, results in persuasion that the promise of bene-fits to employees on December 13, 1977, and the later es-tablishment of the promised benefits, were for the pur-pose of interfering with, restraining, and coercing em-ployees in order to get them to refrain from engaging inunion activities. It is true that McNamee did not express-ly couple the promise and establishment of benefits uponthe employees' refraining from union activities. In thecontext of the facts, however, it is clear that the promiseof benefits and establishment of benefits were impliedlymade upon such premise. 2In sum, I conclude and find, as alleged, that the Re-spondent violated Section 8(a)(1) of the Act by promis-ing new benefits to employees on December 13, 1977,and by the establishment shortly thereafter of new bene-fits for employees.L2 Some of the testimony of the General Counsel's witnesses indicatedthat McNamee promised the benefits immediately. There is no evidencethat any benefits were received by employees prior to January 1978.Since the written notice as to the establishment of benefits indicated thatthe new benefits were effective on January 1, 1978, 1 am persuaded thatthe General Counsel's witnesses' testimony of promise of benefits effec-tive immediately constituted an intepretation that the establishment ofnew benefits would be immediate and that the promise of benefits effec-tive immediately meant that he policy for new benefits would be estab-lished immediatelyK & MOUNTING, INC. 581- 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The Discharge of Judy P. Chlebek on December16, 1977Judy Chlebek commenced her employment with theRespondent on November 9, 1977, as a metro driver.During her first days as an employee, Chlebek engagedin some speeding and "tailgating" while driving. Fellowemployees warned her about such driving, and Chelbekceased such type driving. Manager Hicks also spoke toher about her driving around the end of November 1977,as is revealed by the following credited excerpts fromher testimony.Q. And how did it come about? What was said?A. He called me in his office and he said I haveheard that you have been speeding and tailgatingand revving engines over at the rail, and I said waita minute, I don't know about the others but I, youknow, I tailgated a couple of times but I won'tadmit to the others. I don't understand this at allyou know. And he said well, he says I'm not outthere with you, I can't see what you are doing, Iam just going by what people told me. Again hewouldn't say who told him. I don't know how hecould know.Q. What did you say?A. I told him, I said if you think so I will listen, Iwill definitely watch, which I did. But I said no.The facts are clear that Chlebek, from a point of timein early or mid-November to the time of discharge (De-cember 16, 1977) did not engage in speeding or tailgat-ing. In the meantime Chlebek engaged in some uniontalk in November 1977, attended the December 5, 1977,union meeting, and signed a union authorization card atsuch meeting. Chlebek also attended a union meeting onDecember 15, 1977.On December 16, 1977, the Respondent dischargedChlebek as is revealed by the following credited excerptsfrom Chlebek's testimony.Q. What if anything happened on December 16?A. That morning I went to work and he, youknow, did his usual morning stuff.Q. Now, who is this?A. Pardon?Q. You say he?A. Oh. Ed Hicks. And everybody went out,started going out the door. And he called my nameand I went into his office and he said you have beenreported speeding, I can't use you any more, turnyour plates in. I said that's a lie, I haven't beenspeeding, I can prove it, I want to know who saidit. He wouldn't give me any names. He said he wasjust going by what people told him, but he couldn'tprove any of it, he wouldn't prove any of it to me.Contentions and conclusionsThe General Counsel contends in effect that the Re-spondent discharged Chlebek on December 16, 1977, be-cause it believed chlebeck had engaged in union activi-ties, and that by such conduct the Respondent has violat-ed Section 8(a)(3) and (1) of the Act. The Respondentcontends that it discharged Chlebek for cause and notfor reasons violative of the Act.Considering all of the facts, I am persuaded that thefacts reveal that the Respondent discharged Chlebek onDecember 16, 1977, because it believed she had engagedin union activities. Thus, the facts clearly reveal thatChlebek engaged in union activities of a significantnature. As previously indicated, the facts warrant that aninference be drawn, and I draw such inference, that theRespondent knew before November 29, 1977, that em-ployees were engaging in union activities. Such inferenceof Respondent's general knowledge of union activitiesdoes not necessarily include a specific inference ofknowledge as to an individual employee's union activitiesor interests. Other surrounding facts bearing upon theissues must be considered. As previously indicated, thefacts surrounding the discharge of Tilton are insufficientto reveal that the Respondent had knowledge of Tilton'sunion activities. The facts relating to Chlebek's dis-charge, however, are different and warrant an inferencein consideration of all of the facts that the Respondenthad specific knowledge of Chlebek's involvement inunion activities. Thus, the reason asserted for Tilton'sdischarge was not unreasonable under the circumstances.The reason used by the Respondent for the discharge ofChlebek, under all the circumstances, is clearly pretex-tuous. Chlebek's faulty driving, speeding, and tailgatingoccurred at an early point of employment and had beencorrected by her long prior to the time of her discharge.The Respondent has spoken to her about such faults at apoint of time long before her discharge. Since there hadbeen no continuation by Chlebek of such faulty driving,it is clear that the Respondent used such reason for dis-charge in a pretextuous sense. This being so, such cir-cumstances surrounding Chlebek's discharge is persua-sive when considered with all of the facts that the Re-spondent had knowledge of Chlebek's union activity atthe time it decided to discharge Chlebek.As indicated previously, the facts are clear that theRespondent had a bias against unionization of the metrodrivers.Considering all of the foregoing, the pretextuousnature of Chlebek's discharge under all the circum-stances, the facts preponderate for a finding that the Re-spondent discharged Chlebek on December 16, 1978, be-cause of its belief that she had engaged in union activi-ties. Such conduct is violative of Section 8(a)(3) and (1)of the Act. It is so concluded and found.F. The December 19, 1977, LayoffsAs has been indicated, the Respondent's metro divisionconsisted of approximately 20 employees who worked ontwo crews in the delivery of recreational vehicles fromthe railhead to the Company and from the Company tothe customer. Each crew had a shuttle bus for use in re-turning drivers from the customer sites to the Company.The exhibits in the record reveal that the total employeecomplement during the period of time from December12 to December 19, 1977, varied from 19 to 20, and thatthe number of employees working daily varied from 16to 19. One of the total employee complement, Motts, hadapparently broken an arm and did not work during such K r B UNTING, INC.583period. It appears that on Saturday, December 17, 1977,that in addition to Motts who was absent because ofinjury, two other employees, Platz and Ferger, wereabsent. The evidence is sketchy as to the details of whatoccurred on December 17, 1977. Whether or not therewere some employees late in reporting to work to accen-tuate the absenteeism of Motts, Ferger, and Platz is notrevealed. It is clear that Manager Hicks was angry withthe failure of some employees to show up for work onSaturday.It appears that as of Friday, December 16, 1977, Man-ager Hicks had planned to commence vacation leave onMonday, December 19, 1977. Despite this, and apparent-ly partly as a result of his displeasure with employees'not showing up for work on Saturday, December 17,1977, Manager Hicks appeared at work on December 19,1977, slightly after normal starting time, spoke to em-ployees and told the employees in effect that he wasgoing to run only one shuttle crew and was going to layoff or terminate some employees. What occurred is re-vealed by the following credited excerpts from KarenStanton's testimony.Q. Now, the respondent admits you were laid offon December 19. Would you tell what you recall ofthat layoff?A. Yes. The morning of the 19th, Mr. Ed Hickswas our terminal manager, he was late for workthat morning. We had been in the trailer waiting onhim. And it was just a few minutes after eightwhich we normally start work at eight and so we,everybody, all of the metro drivers headed for theyard to get a van and hook up and leave on a run.As we got just through the gate Mr. Hicks pulled inand you could tell by the way he was driving hewas upset because he just screeched in and the dirtwas flying and his tires spun. When he got out helooked really angry and he said everybody back inthe trailer, I want to talk to you. So we all wentback into the trailer, the office. When he came in hejust fumed for a few minutes. He had his hands inhis pockets and he paced the floor. He said it looksto me like some of you around here don't want towork half of the time so therefore we are onlygoing to run one shuttle, I am going to call somenames, if you don't hear your name I can't use you,turn in your plates. And my name was not called. Idid ask him after the people had started clearing outof the trailer, the drivers that their names werecalled, they went on to the yard to get a van and towork. There were six of us that weren't called.Some of them started out the door to their cars andmy husband started to the door and I said wait aminute, I want to ask Ed something. I walked overto him and I said Ed, what does this mean, you saidturn in your plates. Am I going to come back in acouple of days, do you know how long it's going tobe? He said I don't want to talk about it and walkedaway. And at this time there was so much work inthe yard that I couldn't understand what was goingon. I knew the man had been upset Saturday be-cause several people hadn't shown up for work butI wasn't one of them. I don't believe any of the sixthat were let go that day were absent the Saturdayhe was really mad about.Although Hicks did not use the words terminate orlayoff in his remarks to the employees, his actions re-vealed that he was handling the matter as a permanentlayoff or termination. Thus, in past layoffs, employeeshad retained the license plates or dealer tags that theywere using. In this "layoff," however, employees weretold to turn in such license plates or dealer tags. The em-ployees who were permanently laid off by Hicks on De-cember 19, 1977, were Jackie Shuppert, Richard Stanton,Karen Stanton, Jerry Fyffe, Dan Horak, and RichardWhitmar. 1 3In addition to the above facts, the General Counsel'switnesses testified in composite effect that on December19 there was a large number of vehicles in the Respon-dent's yard, approximately 1,500 in number, and thatsuch compared with what should normally be a normalwork requirement. Kalmar testified that she kept inven-tory, that there were not 1,500 vehicles in the yard, thatat the most there were normally 700 or 750 vehicles inthe yard, that there were times when vehicles in the yardhad to be checked or repaired, that because of snow, ve-hicles were parked in such a way that 1,500 vehiclescould not be parked in the yard. From either version offacts, I find that the Respondent's yard was full of vehi-cles, and insofar as availability of vehicles for deliverywas concerned, there existed no shortage of vehicles fordelivery.Hicks was not presented as a witness by the Respon-dent. President McNamee testified but not about thereason for nor the basis for the selection of employeesfor layoff. Kalmar, a secretary for the Respondent, waspresented as a witness by the General Counsel, was ques-tioned as to certain records pertaining to reprimands un-related to the December 19, 1977, layoffs, and was ques-tioned as to when she first became aware of the Decem-ber 19, 1977, layoffs. Kalmar's testimony as compared tostatements made in a pre-trial affidavit, and in relation-ship to her other testimony as to the December 19, 1977,layoffs, revealed her to be attempting to justify the Re-spondent's actions by rationalized testimony. Thus,Kalmar testified that she called Hicks on December 19 totell him that there were not enough employees to mantwo crews. The exhibit record of the employees at workon December 19 reveals that there were enough employ-ees present on December 19 to man two crews. Her pre-trial statement was to the effect that Hicks called her andtold her to hold the crews until he got there, that he wasgoing to lay some employees off. I note, however, thatnone of the employees adverted to being told by Kalmarto await the arrival of Hicks, and that Kalmar did nottestify that she told the employees to await the arrival ofHicks. Kalmar testified, after confronted with the factthat there were enough employees to man two crews onDecember 19, that there was only one operable shuttlevan. I find the testimony of Richard Stanton more credi-ble on such point and credit that there were two shuttleI' Sliter, an employee with lower seniority than most of the employeeslaid off, had not engaged in union activitiy and was not laid offK & B INC. 583I 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDvans operable on December 19. The overall facts and thetestimony of what Hicks told employees clearly supporta finding that the reason for the December 19 layoffswas not the lack of sufficient operable vans or becausethere were not enough employees to man two crews.Kalmar's testimony was jumbled, confused, and re-veals itself to be speculative as to the reason for the lay-offs. Kalmar, however, credibly testified to the effectthat there had been several customers, recreational vehi-cle customers, who had telephoned the Respondent thatthey were going to be closed for the Christmas and NewYear holidays, and that Hicks had talked about the factthat some of the recreational vehicle centers were goingto be closed for the holidays and that maybe the Respon-dent would have to "be down" during the 2-week holi-day period.Following the December 19 layoffs, unfair labor prac-tice charges were filed on December 19 and 20, 1977, re-lating to the layoffs and to the earlier discharges.On December 22, 1977, Louis O'Banion quit his em-ployment with the Respondent. On the same date,Kalmar called President McNamee,14mentioned Shup-pert by name and was told by McNamee to call Shup-pert back to work. Shuppert returned to work on thatdate. On December 22, 1977, an employee named Youn-kin was injured. As a result, the Respondent, on Decem-ber 22, 1977, called Randy Whitmer back to work.Whitmer returned to work on December 27, 1977.Contentions and conclusionsThe General Counsel contends in effect that the De-cember 19, 1977, layoff was discriminatorily motivatedand engineered to get rid of Richard and Karen Stanton.The Respondent contends that the layoffs were becauseits RV customers were closing and that the selection ofemployees for layoff was based on seniority. 5Considering all of the facts, I am not persuaded thatthe general decision to have a layoff on December 19,1977, was made as part of an overall pretextuous moveto rid the Respondent of the two Stantons. Thus, I ampersuaded that Hicks was concerned over the fact thathe frequently did not have enough employees for twofull crews and that the yearend vacation period wouldmean the need for less crews. Thus, I am persuaded thatthe decision to operate only one crew was economicallymotivated. However, considering the facts relating to theunion activities of the Stantons and Fyffe, the lack ofunion activity by Jackie Shuppert and Sliter, the selec-tion of the Stantons and Fyffe for layoff despite theirgreater seniority than Sliter, the selection of Shuppertand Whitmer for return to work prior to the return towork of the Stantons despite the lesser seniority of Shup-pert as compared to Richard Stanton, the selection ofWhitmer for return to work prior to the return to workof Fyffe despite Whiter's lesser seniority, the Respon-14 Hicks was on vacation at the time.15 The Respondent's brief makes argument based upon some allegedfacts not presented into the record. Thus, as an example, the Respondentargues that all but 3 of 28 of its customers were closed down until afterNew Year's. The record does not contain facts to support this argument.The Respondent's brief included an attachment purporting to be a senior-ity list. Such list differs from the stipulated seniority list in the record.dent's animus toward unionization of the metro employ-ees, the Respondent's clear animus toward the Stantonsbecause of their union activities, and the other unfairlabor practices of the Respondent, I am persuaded that apreponderance of the facts reveals that the Respondentdiscriminatorily selected Richard Stanton, Karen Stan-ton, any Jerry Fyffe for layoff on December 19, 1977.Considering all the facts, the low seniority of Whitmerand Horak, the fact that Whitmer and Horak's union ac-tivities were slight, and the fact that the overall Decem-ber 19, 1977, layoff was economic in nature, I am per-suaded that the preponderance of the facts fail to revealthat the selection of Horak and Whitmer for layoff wasdiscriminatorily motivated.In sum, I conclude and find that the evidence revealsthat the Respondent violated Section 8(a)(3) and (1) ofthe Act by the discriminatory selection of Richard andKaren Stanton and Jerry Fyffe for layoff on December19, 1977. And I conclude and find that the evidence isnot sufficient to reveal that the Respondent has violatedSection 8(a)(3) and (1) of the Act by the selection ofHorak and Whitmer for layoff on December 19, 1977.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the Respon-dent's operations described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, it will be recommended that theRespondent cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.It having been found that the Respondent dischargedJudy Chlebek on December 16, 1977, and discriminatori-ly selected for layoff employees Richard Stanton, KarenStanton, and Jerry Fyffe on December 19, 1977, in viola-tion of Section 8(a)(3) and (1) of the Act, the recom-mended Order will provide that the Respondent offerChelbek reinstatement to her job, and make Chlebek,Richard Stanton, Karen Stanton, and Jerry Fyffe wholefor loss of earnings or other benefits within the meaningand in accord with the Board's Decisions in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977),16 except as specifi-cally modified by the wording of such recommendedOrder.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatthe Respondent cease and desist from in any othermanner interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed by Sec-tion 7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:' See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962). K & B MOUNTING, INC.585CONCLUSIONS OF LAWI. K & B Mounting, Inc., the Respondent, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Chauffeurs, Teamsters and Helpers Local Union No.364, a/w International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3. By the discharge or layoff of certain employees Re-spondent has discouraged membership in a labor organi-zation by discriminating in regard to tenure of employ-ment, thereby engaging in unfair labor practices in viola-tion of Section 8(a)(3) and (1) of the Act.4. By the foregoing and by interfering with, restrain-ing, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent en-gaged in unfair labor practices proscribed by Section8(a)(l) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'7The Respondent, K & B Mounting, Inc., South Bend,Indiana, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging, laying off, or otherwise discriminatingagainst employees in regard to hire or tenure of employ-ment, or any term of condition of employment becauseof their union or protected concerted activities.(b) Promising to grant employees benefits and grantingemployees benefits to dissuade them from joining or sup-porting a union or engaging in protected concerted ac-tivities.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act except to the extentthat such rights may be affected by lawful agreements inaccord with Section 8(a)(3) of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to Judy Chlebek immediate and full reinstate-ment to her former position or, if such position no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights previously enjoyed,and make Judy Chlebek, Richard Stanton, and JerryFyffe whole for any loss of pay or other benefits sufferedby reason of the discrimination against each in themanner described above in the section entitled "TheRemedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-? In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at the Respondent's facility at South Bend, In-diana, copies of the attached notice marked "Appen-dix."'8Copies of said notice, on forms provided by theRegional Director for Region 25, after being duly signedby the Respondent's representatives, shall be posted by itimmediately upon receipt thereof, and be maintained bythe Respondent for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other materi-al.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of unlaw-ful conduct not specifically found to be violative hereinbe dismissed.1' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT discharge, lay off, or otherwisediscriminate against employees in regard to hire ortenure of employment, or any term or condition ofemployment because of their union or protectedconcerted activities.WE WILL NOT promise benefits to employees orgrant benefits to employees to dissuade them fromjoining or supporting a union or engaging in pro-tected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of the Actexcept to the extent that such rights may be affect-ed by lawful agreements in accordance with Section8(a)(3) of the Act.WE WILL offer to Judy Chlebek immediate andfull reinstatement to her former position or, if suchposition no longer exists, to a substantially equiv-alent position, without prejudice to her seniority orother rights previously enjoyed, and make JudyChlebek, Richard Stanton, Karen Stanton, andJerry Fyffe whole for any loss of pay or otherbenefits suffered by reason of the discriminationagainst each.All our employees are free to become or remain, or re-frain from becoming or remaining, members of any labororganization, except to the extent provided by Section8(a)(3) of the Act.K & B MOUNTING, INC.K & B MOUNTING, INC. 585.